DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 10, 13-16, 21-28, 30, 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hadidi et al., US 2017/0373344.
Regarding claim 9, Hadidi et al., teaches a method of preparing powders for use in a cathode of a lithium-ion cell (0021), the method comprising:
providing raw materials of metallic salts comprising lithium at least one metal hydroxide salt (0031; 0034); mixing the raw materials to form a feedstock material (0026-0027);
plasma processing the feedstock material (0006-0011) to produce a NMC (nickel manganese cobalt) precursor powder (0049-0050); and calcining the NMC precursor powder to form calcined NMC powder (0024); wherein lithium is not added during the calcining (0024).
Regarding claim 10, Hadidi et al., teaches wherein the calcining occurs from 1-12 hours at a temperature of 700-1000°C (0024).

Regarding claim 13, Hadidi et al., teaches wherein the metallic salts further include cobalt hydroxide, nickel hydroxide, manganese hydroxide, aluminum hydroxide, and combinations thereof (0024).
Regarding claim 14, Hadidi et al., teaches wherein the plasma processing is microwave plasma processing (0006-0012).
Regarding claim 15, Hadidi et al., teaches wherein the method does not use co-precipitation (0022; 0024; 0027; 0040) and wherein lithium is not added into the NMC precursor powder after the plasma processing (0006-0012).
Regarding claim 16, Hadidi et al., teaches wherein the method takes under 10 hours (0024).
Regarding claim 21, Hadidi et al., teaches wherein the calcined NMC powder comprises LiNisMnyCozO2, where x + y + z equals 1 (0030).
Regarding claim 22, Hadidi et al., teaches wherein the calcined NMC powder comprises a layered crystal structure (0021).
Regarding claim 23, Hadidi et al., teaches wherein the calcined NMC powder comprises a spinel type crystal structure (0060-0062) .
Regarding claim 24, Hadidi et al., teaches wherein the calcined NMC powder comprises a size distribution of +2% (0008; 0010-0012; 0024; 0027-0028).
Regarding claim 25, Hadidi et al., teaches further comprising mixing acetic acid (acetate) with the raw materials prior to plasma processing (0007; 0009; 0029-0030; 0037; 0041).



Regarding claim 26, Hadidi et al., teaches further comprising mixing the raw materials with one or more of the following dopants prior to plasma processing: lithium (abstract; 0006),  aluminum (0059-0061).
Regarding claim 27, Hadidi et al., teaches wherein the feedstock material is vaporized during plasma processing and condenses to form the NMC precursor powder (0025; 0030; 0037).
Regarding claim 28, Hadidi et al., teaches wherein the calcined NMC powder comprises a bimodal particle size distribution (0012; 0024).
Regarding claim 30, Hadidi et al., teaches wherein the NMC precursor powder has an amorphous microstructure (0043; 0054).
Regarding claim 31, Hadidi et al., teaches wherein the calcined NMC powder comprises spherical particles (0024).
Thus, the claims are anticipated.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 11, 12, 29, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadidi et al., US 2017/0373344, in view of Yamamoto et al., US 2013/0032753.
Regarding claim 11, Hadidi et al., does not teach wherein the calcined NMC powder comprises particles having a d50 diameter of less than 500 nm. However, it teaches nano-grains (0028).
Yamamoto et al., teaches cathode powders in a lithium battery (0020) having a NMC (nickel manganese cobalt) formula (0056), and precursor particles with calcination (0220) to produce a micron or smaller sized solid powder (0054) (average primary  particle diameter) particles having a d50 diameter of less than 500 nm (0041; 0051).
Regarding claim 12, Hadidi et al., does not teach wherein the calcined NMC powder comprises particles having a d50 diameter of between 0.5m and 30um. However, it teaches nano-grains (0028).
Yamamoto et al., teaches calcined NMC powder comprises particles having a d50 diameter of between 0.5um and 30um (0020).
Regarding claim 29, Hadidi et al., does not teach wherein the calcined NMC powder comprises large particles and small particles, wherein the ratio of the d50 of the large particles to the small particles is about 10:1.
Yamamoto et al., teaches wherein the calcined NMC powder comprises large particles and small particles, wherein the ratio of the d50 of the large particles to the small particles is about 10:1 (0041-0045).
Regarding claim 32, Hadidi et al., does not teach wherein the calcined NMC powder comprises particles having a surface area in a range between 0.1 m2/g to about 10 m2/g.

Yamamoto et al., teaches calcined NMC powder comprises particles having a surface area in a range between 0.1 m2/g to about 10 m2/g (0021; 0043; 0053; 0178).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727